Citation Nr: 1220695	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  04-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a cervical spine disability. 

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a lung disorder, to include as secondary to gastroesophageal reflux disease. 

4.  Entitlement to an initial increased rating for chronic synovitis of the left (non dominant) acromioclavicular joint with rotator cuff impingement, tendonitis of the glenohumeral joint, status post Mumford procedure, and degenerative joint disease, evaluated as 10 percent disabling from December 13, 1996 to March 1, 1999 and as 20 percent disabling since March 2, 1999. 

5.  Entitlement to an initial increased rating for muscular strain of both feet superimposed on chronic pes planus with intermittent muscle cramps, evaluated as 10 percent disabling from December 13, 1996 to February 19, 2004 and as 30 percent disabling since February 20, 2004. 

6.  Entitlement to an initial increased rating for residual surgical scar of the left shoulder, evaluated as noncompensably disabling from June 14, 1999 to May 19, 2003 and as 10 percent disabling since May 20, 2003. 

7.  Entitlement to an initial increased rating for irritable bowel syndrome associated with post-traumatic stress disorder, evaluated as 10 percent disabling. 

8.  Entitlement to an increased rating for chronic lumbar strain superimposed on degenerative disc disease and disc fragment at L3-L4 and foraminal stenosis at L4-L5, with right nerve involvement, currently evaluated as 20 percent disabling. 

9.  Entitlement to an effective date earlier than April 23, 1981 for the grant of service connection for folliculitis barbae of the face and neck. 

10.  Entitlement to an effective date earlier than December 23, 1998 for the grant of service connection for post-traumatic stress disorder. 

11.  Entitlement to an effective date earlier than June 20, 2000 for the grant of service connection for irritable bowel syndrome associated with post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1978, with subsequent reserve service through 1995, including verified active duty for training (ACDUTRA) from August 1983 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon.  The Veteran testified at a Board hearing at the RO in September 2006.  These matters were previously before the Board and were remanded in June 2007 and March 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal to the Board, he requested to testify at a hearing at the RO before a Veterans Law Judge (VLJ).  In September 2006, he testified before a VLJ who has subsequently been designated to serve as Acting Chairman of the Board.  As such, he is no longer available to consider the appeal.  

In April 2012, the Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made regarding such appeal.  He indicated that he wished to have another hearing before the Board at his local RO.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a), as per his request.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


